DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Claims 3, 5, 7, 9-10, 12, and 17 have been cancelled.
Claims 14-15 have been indicated as being allowable in the prior Office action.

The rejection of claims 1-2, 4, 6, 8, 11, 13, 16-18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 9,982,032) in view of Dix et al. (U.S. Patent No. 10,857,231) is hereby withdrawn.  The limitations of claims 3 and 17 (now cancelled) have been incorporated into independent claim 1.  Histidine-HCl buffers are taught but the L-histidine/histidine hydrochloride buffer limitation is not specifically disclosed by the prior art to Park et al. and Dix et al.
The rejection of claims 1-2, 4, 6, 8, 11, 13, and 16-22 under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 9,982,032) in view of Dix et al. (U.S. Patent No. 10,857,231) as applied to claims 1-2, 4, 6, 8, 11, 13, 16-18, and 20-22 above, and further in view of Everett et al. (U.S. Patent Application Publication 2015/0182623, of record) is hereby withdrawn.  The limitations of claims 3 and 17 (now cancelled) have been incorporated into independent claim 1.  Histidine-HCl buffers are taught but the L-histidine/histidine hydrochloride buffer limitation is not specifically disclosed by the prior art to Park et al., Dix et al., and Everett et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 11, 13, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 9,982,032) in view of Dix et al. (U.S. Patent No. 10,857,231) and Goldbach et al. (U.S. Patent Application Publication 2009/0068196, of record).
Park et al. is valid prior art against the instant application.  While the instant specification has basis for the limitation “wherein the aflibercept is the only pharmacologically active agent with the composition” added to instant claim 1 (see page 14, line 30) and EP 16199497.5 (filed 11/18/2016) also discloses this limitation at page 13, lines 24-25, the earliest priority document does not.  Page 14 of  EP 16152767.6  discloses (bolding added by the examiner):
Preferably, the pharmaceutical composition used in the present invention contains histidine
hydrochloride/L-histidine, polysorbate 20, NaCl, sucrose, water and aflibercept and no
further components or active substances, i.e. the pharmaceutical composition consists of
histidine hydrochloride/L-histidine, polysorbate 20, NaCl, sucrose, water and aflibercept.
More preferably, the pharmaceutical composition used in the present invention consists of 10
mM histidine hydrochloride/L-histidine, 0.03% (w/v) polysorbate 20, 40 mM NaCl, 5%
(w/v) sucrose, water and 40 mg/ml aflibercept.

This disclosure supports consisting of language but not where there are no additional active substances while permitting other nonactive components as in claim 1 as amended.  Priority is denied to the 1/26/2016 filing date for claim 1 and its dependent claims. The effective filing date for claim 1 and its dependent claims is 11/18/2016.  The effective filing date for claims 14-15 is 1/26/20216.  Park et al. was filed 6/23/2016.
Park et al. discloses pharmaceutical formulations of aflibercept for treating intraocular neovascular disease.  Liquid formulations including a buffer including a histidine salt and having pH ranging from 5.7 to 6.2; one or more stabilizers selected from the group consisting of sugars and surfactants; and aflibercept; wherein the histidine salt is 10 mM to 50 mM of histidine-HCl or histidine-acetate, and the sugar is at least one selected from the group consisting of 2.5% to 10% of sucrose, trehalose, mannitol and glucose, and the surfactant is 0% to 0.03% of polysorbate 20 or polysorbate 80, for example, 0% or 0.01% to 0.03%, are disclosed. Sucrose in the amount of 5% to 10 % is disclosed.  The fusion protein may be present in an amount of 10 to 40 mg/ml.  These formulations are useful for improving therapeutic effects on various ophthalmic diseases (e.g., retinal vein occlusion, diabetic macular edema, choroidal neovascularization and wet age-related macular degeneration, etc.) caused by abnormal angiogenesis, while pursuing stabilization of bioactivity through a stable liquid formulation suitable for intravitreal injection of an anti-VEGF-Fc fusion protein including aflibercept. See at least abstract and columns 3-4.  Park et al. discloses adding 40 mM NaCl to other formulations of aflibercept.  See Figure 6 and Example 5.  Park et al. does not disclose L-histidine/histidine hydrochloride buffer as recited in instant claim 1.
Dix et al. (U.S. Patent No. 10,857,231) discloses stable liquid formulations of a VEGF-specific fusion protein antagonist, comprising a fusion protein comprising a receptor component consisting essentially of an immunoglobulin-like (Ig) domain 2 of a first VEGF receptor and Ig domain 3 of a second VEGF receptor.  In a specific embodiment of the VEGF-specific fusion protein antagonist has the amino acid sequence SEQ ID NO:4.  A high concentration stable liquid formulation of a VEGF antagonist comprising 1-50 mM histidine, 25-150 mM NaCl, 5-30% sucrose, 50-100 mg/ml of the fusion protein, at a pH of about 6-6.5, and either 0.1-0.5% polysorbate or 1-5% PEG is disclosed.  In a more specific embodiment, the high concentration stable liquid formulation comprises 10 mM histidine, 50 mM NaCl, 5-20% sucrose, 50-100 mg/ml of the fusion protein, at a pH of about 6.0-6.5, with either 0.1% polysorbate (e.g., polysorbate 20) or 3% PEG (e.g., PEG 3350).  See at least column 2, lines 4-16 and 35-49, and claims.  Dix et al. does not disclose intravitreal administration or L-histidine/histidine hydrochloride buffer.
It is noted that SEQ ID NO: 4 of Dix et al. corresponds to the amino acid sequence for aflibercept.  (Compare SEQ ID NO: 4 of WO 2006/104852A2, of record, to SEQ ID NO: 4 of Dix et al.  The VEGF trap of SEQ ID NO: 4 is aflibercept as acknowledged in the instant specification at page 2, lines 30-33.)
Goldbach et al. discloses that well-known histidine buffers include L-histidine or
mixtures of L-histidine and L-histidine hydrochloride with pH adjustment with an acid or a base
known in the art. The buffers are generally used in an amount of preferably about 10-20 mM.
It would have been obvious at the time of the invention to use a mixture of L-histidine and L-histidine hydrochloride as taught by Goldbach et al. as the histidine-HCl buffer of Park.  Goldbach et al. makes clear that this would have been a conventional histidine buffer.
It would have been further obvious to add 50 mM NaCl (see instant claim 8) as taught by Dix et al. or 40 mM NaCl (see instant claim 19) as taught by Park to the aflibercept formulations containing an L-histidine/histidine hydrochloride buffer, polysorbate 20, and sucrose as suggested by Park and Goldbach et al. for treating conditions such as macular degeneration by intravitreal injection (see instant claims 1 and 16).  Park and Dix et al. makes clear that NaCl would have been an acceptable and conventional component to include in such pharmaceutical formulations.  Park suggests a pH of 6.2 (see instant claims 2 and 21); wherein the histidine salt is 10 mM histidine-HCl (see instant claims 4 and 22), sucrose is 5% to 10% (see instant claims 13 and 20), and the surfactant is 0.01% to 0.03% of polysorbate 20 (see instant claims 6 and 18), and 10 to 40 mg/ml fusion protein (i.e. aflibercept) (see instant claim 11) for use in treating intraocular neovascular disease such as macular degeneration.  Again, Goldbach et al. discloses a mixture of L-histidine and L-histidine hydrochloride would have been a conventional histidine buffer.

Applicant’s arguments with respect to Formulation 3 in Example 5 of Park are not persuasive.  This formulation does not reflect the claimed liquid pharmaceutical composition as it does not contain any sucrose.  Sucrose is required by instant claim 1 with particular amounts recited in instant claims 13 and 20.  In addition, Formulation 3 does not reflect the claimed L-histidine/histidine hydrochloride buffer.  It contains histidine acetate buffer.  Formulation 3 is not commensurate in scope to the claimed ranges of other components in the instant claims or the pH range encompassed by the claims.  In addition, the aggregation in Figure 6 for Formulation 4 (having 40 mM NaCl) compared to Formulation 3 (no NaCl) does not reflect an unacceptable level of aggregation.  It would not have discouraged one of ordinary skill in the art from using NaCl.  Note that Formulation 2 containing 5% sucrose and 40 mM NaCl and stored at the same temperature as Formulations 3 and 4, although containing a buffer different, had more aggregation than Formulation 4.
Applicant’s arguments concerning the use of “consisting of” in the claims of Park are not persuasive.  The disclosure of Park relied upon is more inclusive and not so limited.  See columns 3-4, particularly column 3, lines 28-39 and 60-62. 
	Applicant’s argument that Dix et al. does not disclose formulations for the treatment of intraocular neovascular disease and that this would not motivate one of ordinary skill in the art to add NaCl to the formulations of Park is not persuasive.  Dix et al. discloses stable liquid formulations of aflibercept that include NaCl.  Those of ordinary skill in the art at the time of the invention would have known that formulations intended for intravitreal administration routinely included NaCl.  See Sigl (WO 2015/071348, of record) at least at page 18, lines 21-25  and page 19, lines 11-16, disclosing including 10-200 mM NaCl in formulations for intravitreal administration.  See Osborne (U.S. Patent Application Publication 2015/0297675) at least at paragraph [0036] disclosing inclusion of 40 mM NaCl in aflibercept formulations for intravitreal administration.  See at least claims 1-2 and 43-48 of Everett et al. (U.S. Patent Application Publication 2015/0182623, of record) including 10-200 mM NaCl in formulations for intravitreal administration.
The claimed methods would have been obvious.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa